ORDER
PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion without an evidentiary hearing.
Movant was charged as a prior, persistent, and Class X offender with eight counts of second degree burglary. On January 8, 1990, pursuant to a plea arrangement to receive a total sentence of thirty years, he entered pleas of guilty to all counts. Prior to sentencing, the State reduced its recommendation to twenty years, which recommendation was followed.
Movant’s allegations are refuted by the transcripts of his pleas of guilty and sentencing. The findings of fact and conclusions of law are fully supported by the record and are not clearly erroneous. No precedential value would be served by an opinion.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).